Citation Nr: 1414653	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-48 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to an increased evaluation for bilateral high frequency sensorineural hearing loss, currently evaluated as noncompensable.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran had active service from November 1972 to November 1992. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This appeal was the subject of a Board remand dated in April 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a videoconference hearing before a Veterans Law Judge on his December 2010 VA Form 9 (Appeal to Board of Veterans' Appeals).  In December 2012, the RO sent the Veteran a letter indicating a hearing was scheduled for January 2013.  A notation on that letter reflects that the Veteran called a week prior to the hearing and explained that he could not make it to the hearing, as his address had changed and he received late notification of the hearing date.  He requested the hearing be rescheduled.  

In an April 2013 Board remand, the Board requested that the Veteran be contacted at his new address to schedule a Board hearing.  However, in May 2013, the RO sent the new hearing notice to the Veteran's old address.  The Veteran did not appear for the hearing, but good cause for missing the hearing is shown, as the Veteran did not receive notice of the hearing--the post office returned the mailed hearing notice to the RO.  The standard label affixed by the post office to the envelope returned to the RO indicates that the post office declined to forward the letter to the new address, as confirmed by the post office, for the reason that the twelve-month period for forwarding mail from the old address to the new address had expired.

Consequently, the Board must remand this matter for the RO to properly schedule the Veteran for a Board hearing, to include providing him notice at his current address.  Because the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to appellate review.  38 U.S.C.A. § 7107 (b); 38 C.F.R. § 20.904 (a)(3).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board at the local office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.   

The most recent address indicated in the claims file is that shown on the Board's April 9, 2013, correspondence to the Veteran, which is also the address on the "FORWARD TIME EXP" label affixed to the May 28, 2013, letter to the Veteran that the post office returned to the RO by reason of the 12-month forwarding period to the Veteran's new indicated address having expired.  

THE NEWER ADDRESS IS IN PERRY, GEORGIA, NOT WARNER ROBINS, GEORGIA.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



